NO. 07-01-0120-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 DECEMBER 11, 2001

                         ______________________________


                      IN THE MATTER OF THE MARRIAGE OF
                     SHARON KNIE AND GREGORY ALLEN KNIE


                       _________________________________

          FROM THE 316TH DISTRICT COURT OF HUTCHINSON COUNTY;

                 NO. 32,804; HONORABLE JOHN LAGRONE, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Sharon Knie appeals from a dismissal of her bill of review by which she

seeks to modify a divorce decree. For the reasons we express, we dismiss the appeal.


      The clerk’s and reporter’s records were filed on June 13, 2001. That being so,

appellant’s brief was due to be filed on July 13, 2001. Tex. R. App. P. 38.6(a). By letter

dated November 1, 2001, we informed appellant that we had not received a brief or a

motion for extension of time to file one and that unless a response reasonably explaining
that failure, together with a showing that appellee had not been significantly injured by that

failure was received by November 8, 2001, the appeal would be dismissed for want of

prosecution. Tex. R. App. P. 38.8(a)(1). We have received no response to that letter.


       Accordingly, the appeal must be and is hereby dismissed.


                                                  Per Curiam


Do not publish.